1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This communication is in response to applicants amendment received on December 12, 2021.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	New title has not provided.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1,4-9,12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterling (2009/0294882) in view of Applicants’ admitted prior art (AAPA); Kazuhiro et al. (JP2005327860) and Lykov (SU 1624377).
As to claims 1,4, Sterling discloses a magnetic field sensor comprising a lead frame e.g. 600 having a first surface, a second opposing surface, at least one slot (fig. 17; the space between the leads) and a plurality of leads; a semiconductor die e.g. 700 having a first surface in which a magnetic field sensing element e.g. 702 is disposed and a second opposing surface attached to the first surface of the lead frame; a non-conductive mold material e.g. 1702;800 enclosing the die and at least a portion of the lead frame. Sterling shows two slots of the leadframe on the right and left side of the die. These slots are considered a vertically aligned slots. The phrase “with respect to” is broad and can be interpreted as “something relates to”; “with reference to” or “in reference to something”. Applicant is not reciting that the coil is below the die that is what is shown in fig. 27. Thus it meets the claim language. Further, Sterling also shows a In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


Kazuhiro discloses a magnetic field sensor with a lead frame e.g. 21; magnetic sensor package 10; an electromagnet 24 with a ferromagnetic core and a non-conductive mold 23. Thus Kazuhiro teaches to use an electromagnet as a bias magnet. Lykov also teaches to use the ferromagnetic core for a coil to guide the flux lines or concentrate the flux line in a desire direction or area. This is well known in the related art (see references on PTO-892). Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sterling to use an electromagnet as taught by AAPA; Kazuhiro and Lykov to guide the flux lines. 

    PNG
    media_image1.png
    332
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    778
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    654
    media_image3.png
    Greyscale




As to claim 5, Sterling in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor including a ferromagnetic mold material (e.g. 1706 in Sterling) is used.
As to claims 6-8, Sterling in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein the ferromagnetic mold material is a soft or hard ferromagnetic mold material (e.g. para 0031 in Sterling).
As to claim 9, Sterling in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein the at least one slot in the lead frame is substantially vertically aligned with respect to the magnetic field sensing element (e.g. fig. 17 in Sterling).
As to claim 12, Sterling in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein the magnetic field sensing element comprises a Hall effect element (e.g. para 0029 in Sterling).
As to claims 13-14, Sterling in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein the magnetic field sensing element comprises a magnetoresistive .

6.	Claims 10-11,15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterling (2009/0294882) and AAPA; Kazuhiro and Lykov in view of Ararao et al. (2010/0141249).
As to claims 15-17, Sterling in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor as described above and fails to show the use of the capacitor as a passive component. Ararao is cited to show this feature. Ararao teaches to use a capacitor e.g. 64 in fig. 4. The use of the passive component is known in the related art for its use i.e. to reduce EMC/ESD. Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sterling; AAPA; Kazuhiro and Lykov to use a capacitor as taught by Ararao to enhance the sensitivity of the sensor or to reduce EMC/ESD.
As to claims 10-11, Sterling in view of AAPA; Kazuhiro and Lykov and Ararao discloses the magnetic field sensor wherein the lead frame comprises a securing mechanism to .

7.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterling and AAPA; Kazuhiro and Lykov in view of France, Jr. et al. (5,990,756).
As to claim 19, Sterling in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor as described above except a suppression device. France, Jr. teaches to use a suppression device 10 (fig. 1). Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sterling and AAPA; Kazuhiro and Lykov to use a suppression device as taught by France, Jr. to reduce electromagnetic interference.

8.	Claims 1,4,9,12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al. .
As to claims 1,4, Sharma discloses a magnetic field sensor comprising a lead frame e.g. 452 having a first surface, a second opposing surface, at least one slot e.g. 454;456;458, and a plurality of leads; a semiconductor die e.g. 404 having a first surface in which a magnetic field sensing element is disposed and a second opposing surface attached to the first surface of the lead frame, wherein the at least one slot is vertically aligned with respect to the semiconductor die; a non-conductive mold material e.g. 412 enclosing the die and at least a portion of the lead frame (paras 0055-0060; figs. 4E-4F); and a back bias magnet for biasing purposes (para 0090). Sharma does not explicitly show the use of a conductive coil secured to the non-conductive mold material as a back bias magnet. The use of either a permanent magnet or an electromagnet as a biasing means for the sensor is very well known in the related art. Lohberg et al. (cl. 28; 2010/0090690) and Furukawa et al. (para 0066; 2007/0047152) show that the coil is an equivalent structure known in the art. Therefore, because these two elements i.e. coil and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Kazuhiro discloses a magnetic field sensor with a lead frame e.g. 21; magnetic sensor package 10; an electromagnet 24 with a ferromagnetic core and a non-conductive mold 23. Thus Kazuhiro teaches to use an electromagnet as a bias magnet. Lykov also teaches to use the ferromagnetic core for a coil to guide the flux lines or concentrate the flux line in a desire direction or area. This is well known in the related art (see references on PTO-892). Consequently, 

    PNG
    media_image4.png
    278
    640
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    244
    848
    media_image5.png
    Greyscale


As to claim 9, Sharma in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein the at least one slot e.g. 454 in the lead frame is substantially vertically aligned with respect to the magnetic field sensing element e.g. 460 (para 0063; fig. 4E in Sharma).

As to claim 12, Sharma in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein the magnetic field sensing element comprises a Hall effect element (para 0057 in Sharma).
As to claim 13, Sharma in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein the magnetic field sensing element comprises a magnetoresistive element (para 0090 in Sharma).
As to claim 14, Sharma in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein the magnetoresistive element comprises one or more of a GMR element, a AMR element, a TMR element, and a MTJ element (para 0090 in Sharma).
As to claim 15, Sharma in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor that includes at least one passive component coupled to at least two of the plurality of leads and spaced from the non-conductive mold material (fig. 6A in Sharma).
As to claim 16, Sharma in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein the at 
As to claim 17, Sharma in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor wherein at least one lead comprises a first lead portion having an end and a second lead portion having an end spaced from and proximate to the end of the first lead portion, wherein the magnetic field sensor further comprises a passive component coupled between the end of the first lead portion and the end of the second lead Page 4 of 12Appl. No.: 16/252,789Docket No.: ALLEG-328FUS Reply to Office Action dated January 27, 2020 portion such that the passive component is electrically connected in series with the at least one lead, wherein the passive component is enclosed by the non-conductive material (fig. 6A in Sharma).
As to claim 18, Sharma in view of AAPA discloses the magnetic field sensor wherein passive component comprises a capacitor (e.g. see fig. 6A; paras 0072;0001).

9.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al. and AAPA; Kazuhiro and Lykov in view of France, Jr. et al. (5,990,756).
As to claim 19, Sharma in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor as described .

10.	Claims 5-8,10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al.; AAPA; Kazuhiro and Lykov in view of Ararao et al. (2010/0141249).
As to claims 5-8, Sharma in view of AAPA; Kazuhiro and Lykov discloses the magnetic field sensor as explained above. AAPA teaches to the second material (para 0007). The combination does not show a second material that encloses the coil. Ararao is cited to show this feature. Ararao teaches to use a soft or hard ferromagnetic material 20 enclosing the magnet 22 (para 0025). Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sharma and AAPA to use a second material as taught by Ararao to concentrate the magnetic field.


As to claim 10, the combination device discloses the magnetic field sensor wherein the lead frame comprises a securing mechanism to enhance attachment of the non-conductive mold material to the ferromagnetic mold material (an adhesive layer 54; the shape of the capsule 50; top surface corner of 50; or the leads 12a’ or 12 b is considered a securing mechanism in fig. 3C of Ararao).
As to claim 11, Sharma in view of AAPA; Kazuhiro and Lykov and Ararao discloses the magnetic field sensor wherein the securing mechanism comprises a portion of the lead frame that extends beyond the non-conductive mold material (fig. 3C in Ararao).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

11.	Applicant’s arguments with respect to claim(s) 1,4-19 have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior .

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ayers (4,726,904); Haeussermann (4,093,917); Bolton (3,697,745) and Lykov (SU 1624377) are cited to show the electromagnet with a ferromagnetic core.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY PATIDAR/
Primary Examiner, Art Unit 2858